DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on July 12, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Byrne et al (US 2013/0146324; hereinafter Byrne).
	Regarding claim 1, Byrne discloses an electrical power extension module (see figure 37) comprising: an elongate protective housing (116c); a first retaining means (185) for mechanical engagement with a first another electrical power extension module, the first retaining means (185) being located at a first end of the elongate protective housing (116c; see figure 60); a first electrical connector (170; see figure 60) located at the first end of the housing (116c), the first electrical connector (170; see figure 60) being 
	Regarding claim 2, Byrne discloses the electrical power extension module (see figure 37), wherein the ramp profiles comprise a textured surface (see figure 37)
	Regarding claim 3, Byrne discloses an electrical power extension module comprising: a substantially non-deformable housing (116c); a first retaining means (185) for mechanical engagement with a first another electrical power extension module, the first retaining means (185) being located at a first end of the housing (116c); a first electrical connector (170; see figure 60) located at the first end of the housing (116), the first electrical connector (170) being configured for electrically connecting with a connector of the first another electrical power extension module; a second retaining 
	Regarding claim 4, Byrne discloses the electrical power extension module (see figure 37), wherein the electrical socket (114) includes an outer collar around the perimeter of the connection point (see figure 31).
	Regarding claim 5, Byrne discloses the  electrical power extension module (see figure 37), wherein the first retaining means (185) comprises a protruding portion and the second retaining means (184) comprises a receiving portion operable to receive a protruding portion of the same configuration as the first retaining means (185), wherein the protruding portion of the first retaining means (185) of one electrical power extension module combines with the receiving portion of the second retaining means  (184) of another electrical power extension module to guide the modules and retain the modules in mechanical engagement (see figures 61-63).

	Regarding claim 7, Byrne discloses the electrical power extension module (see figure 37), wherein the first electrical connector (170) comprises pins and the second electrical connector (172) comprises corresponding recesses for receiving the pins. 
	Regarding claim 8, Byrne discloses the electrical power extension module (see figure 37), wherein the electrical power extension module (see figure 37) has a shallow profile such that the width of the module and the length of the module are large in comparison with the height of the module (see figures 37 and 42).
	Regarding claim 9, Byrne discloses the electrical power extension module (see figure 37), wherein the electrical conduction means comprises two or more electrical conductor pairs or trios (126) and wherein one of the conductor pairs or trios provides power to lighting devices and another of the conductor pairs or trios provides power to devices other than lighting devices (paragraph 0096).
Regarding claim 10, Byrne discloses the electrical power extension module (see figure 37), wherein the conductor pair or trio (126) providing power to lighting devices has a current capacity which is lower than the current capacity of the conductor pair or trio providing power to devices other than lighting devices (paragraph 0096).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (US 2013/0146324; hereinafter Byrne) in view of Strong (US 2018/0248325).
Regarding claim 11, Byrne discloses the claimed invention except for the electrical power extension module, further comprising a lighting strip on an or the upper surface of the housing.  Strong discloses an electrical power module comprising a lighting strip on an or the upper surface of the housing (paragraph 0051). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Byrne’s power extension module with a lighting strip on or the upper surface of the housing as taught by Strong to provide the power extension module with illuminated  means for identify trip hazards, emergency exits or walkway .
Regarding claim 12, the modified Byrne discloses the electrical power extension module, wherein the lighting strip (as taught by Strong) is part of a lighting module that comprises: an electrical connection to the electrical conduction means of the power extension module; an internal battery; a driver configured to drive the battery; and one or more lighting apparatuses configured to illuminate in response to receiving power from either the electrical conduction means or the internal battery (well known in the art).

	Regarding claim 14, the modified Byrne discloses an assembly comprising: a power source (well known in the art); a transformer connected to the power source; and a plurality of electrical power extension modules connected to the transformer in series (see figure 31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magyar et al (US 6,492,594), Alexander et al (US 10,886,681), Byrne et al (US 8,616,921), Henry (US 8,309,850), Booty, Sr et al (US 4,875,871) and Strong (US 10,594,095) disclose a power extension module. 

6. 	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


November 30, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848